DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 28-31, 34-36, 39, 41-44, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2012/0214418 A1); hereinafter referred to as “Lee”, in view of “Mansour et al. (Pub. No.: US 2017/0179749 A1); hereinafter referred to as “Mansour”.
Regarding claims 26 and 39, Lee discloses at an implantable medical device (e.g. see figure 7 element 704, [0051]) comprising a rechargeable battery (e.g. see 
Lee discloses switching to the night time mode of operation in response to the connection request which is the first step of the inductive charging process, but is silent as to determining, based on the inductive charging signals received at the implantable coil, that the rechargeable battery is being charged by the external night-time charging device; and in response to determining that the rechargeable battery is being charged, switching the implantable medical device to a night-time mode of operation. Mansour teaches it is known to switch the device to a different or night time mode in response to sensing that the battery is charging as disclosed in [0020], [0022], [0043], and [0056] to provide greater simplicity due to the eliminated need for a connection request prior to the charging. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lee, with such a modification as taught by Mansour, since such a modification would provide the 
Regarding claims 28 and 41, Lee discloses determining, based on the inductive charging signals received at the implantable coil, that the rechargeable battery is being charged by the external night-time charging device comprises: detecting, at the implantable medical device, a predetermined pattern of load modulation of the inductive link (e.g. see figures 1, 2, and 7).
Regarding claims 29 and 42, Lee discloses determining, based on the inductive charging signals received at the implantable coil, that the rechargeable battery is being charged by the external night-time charging device comprises: detecting, at the implantable medical device, a predetermined on-off keying pattern of the inductive power link (e.g. see figures 1, 2, and 7).
Regarding claims 30 and 43, Lee discloses determining, based on the inductive charging signals received at the implantable coil, that the rechargeable battery is being charged by the external night-time charging device comprises: detecting, at the implantable medical device, a predetermined voltage pattern at the implantable coil (e.g. see figure 9 steps 902-908, [0059]-[0061]).
Regarding claims 31 and 44, Lee discloses receiving, via a secondary wireless communication link, a charging initiation notification from the external night-time charging device (e.g. see figure 9 steps 902-908, [0059]-[0061]).
Regarding claims 34 and 46, Lee discloses switching the implantable medical device to a night-time mode of operation comprises: initiating a reduced-sensitivity processing program (e.g. see figures 1, 2, and 7).

Regarding claims 36 and 48, Lee discloses detecting initiation of inductive charging of the rechargeable battery by an external night-time charging device comprises: confirming, based on one or more secondary inputs, that the inductive charging is initiated by the external night-time charging device (e.g. see figures 1, 2, and 7).
Claims 32 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Mansour in view of Di Mino et al. (Patent No.: US 6,210,321 B1); hereinafter referred to as “Di Mino”.
Regarding claims 32 and 45, Lee and Mansour disclose the claimed invention except for switching the implantable medical device to a night-time mode of operation comprises: delivering tinnitus masking signals to the recipient for at least a period of time. Di Mino teaches that it is known to use such a modification as set forth in column 5 lines 24-39 to provide more precise tinnitus targeting and treatment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lee and Mansour, with such a modification as taught by Di Mino, since such a modification would provide the predictable results of more precise tinnitus targeting and treatment.

Allowable Subject Matter
s 27, 33, 37-38, 40, and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792